UNITED sTA'rEs DISTRICT coURT F I l_ E D
FoR THE DISTRK:T oF CoLUMBIA

APR 10 2013
Clerk u 5 g,~ -
D .lp.l ’ , .. stnctand
amc mcs § Ba"k"uvtcy Courts
Plaintiff, )
)
v. ) Civil Action No.

§ 13 - 47/
The United States Peace Corps, )
)
Defendant. )

MEMORANDUM OPINlON

This matter is before the Court on its initial review of plaintiffs submission accompanied
by an application to proceed in forma pauperis. Plaintiff is a resident of Salisbury,
Massachusetts, suing the United States Peace Corps. He has submitted a document captioned
"New Facts, Evidence and Circumstances in l\/Iali West Africa to pre-empt a new trial and
hearing for Daniel Pailes former Peace Corps Volunteer," which should have been considered for
filing in plaintiff s dismissed case, Pailes v. United States Peace Corps., Civ. Action No. 08-
2214. Since plaintiff is seeking to proceed in forma pauperis and the earlier action has been
closed since 2010, the Court will construe plaintiff s submission as a new complaint and will
dismiss this action pursuant to 28 U.S.C. § l9l5(e)(2)(B)(ii) as foreclosed by the earlier action.

Under the principle of res judicata, a final judgment on the merits in one action "bars any
further claim based on the same ‘nucleus of facts’ . . . ." Page v. United States, 729 F.2d 818,
820 (D.C. Cir. 1984) (quoting Experl Elec., Inc. v. Levine, 554 F.Zd 1227, 1234 (D.C. Cir.
1977)). Res judicata bars the relitigation "of issues that were or could have been raised in [the

prior] action." Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir. 2002) (emphasis in original) (citing
l

\t\\

Allen v. McCurry, 449 U.S. 90, 94 (1980)); see I.A.M Nat’l Pension Fund v. Indus. Gear Mfg.
Co., 723 F.2d 944, 949 (D.C. Cir. l983) (noting that res judicata "forecloses all that which
might have been litigated previously"); accord Cr0wder v. Bierman, Geesing, and Ward LLC,
713 F. Supp. 2d 6, 10 (D.D.C. 20l0). Although res judicata is an affirmative defense that
typically must be pled, courts "may raise the res judicata preclusion defense sua sponte,"
R0sendahl v. Nixon, 360 Fed. Appx. l67, 168 (D.C. Cir. 20l0) (citing Arizona v. California, 530
U.S. 392, 412-13 (2000); Brown v. D,C., 514 F.3d l279, 1285-86 (D.C. Cir. 2008)), and a
"district court may apply res judicata upon taking judicial notice of [a] [party’s] previous case."

Tinsley v. Equifax Credit Info. Serv’s, lnc., No. 99-703l, 1999 WL 506720 (D.C. Cir. June 2,

l999) (per curiam) (citing Gull0 v. Veterans Cooperalive Housing Ass'n, 269 F.2d 517 (D.C. Cir.

1959) (per curiam)).

Res judicata "applies to dismissal[s] for lack of jurisdiction as well as for other grounds .
. . .," Dozier v. Ford Motor Co., 702 F. 2d ll89, ll9l (D.C. Cir. 1983), including untimeliness.
See Br0wn v. Districl ofColumbia, 514 F.3d l279, 1286 (D.C. Cir. 2008) (reaching "resjudicata
defense for the first time on appeal" and holding "that it bars [] claims" previously dismissed as
time-barred). Plaintiff’s earlier action based on the same nucleus of facts underlying this action
was dismissed as time-barred. Pailes v. US. Peace'Corps, 783 F. Supp. 2d l (D.D.C. 2009),
ajj”’d, No. 09-5400, 2010 WL 2l600l2 (D.C. Cir. May 27, 20l0). Hence, resjudicata bars this

action. A separate Order accompanies this Memorandum Opinion.

/n;y

nited S Di'strict Judge

Dat@; April 3 ,2013